Syllabus by
PARDEE. J.
A debtor gave a redelivery bond, under 11667 ■ GC., to the sheriff, who had levied an execution upon the automobile of the debtor. Subsequently, and within four months of the levy, said debtor was adjudged a bankrupt, and said debtor refused to deliver said property to the sheriff for sale under said execution, but did deliver the same to the trustee in bankruptcy, to be disposed of according to law:
Held, in a suit upon said'bond, that the discharge in bankruptcy of the debtor discharged the obligors upon said bond.
Full opinion will published later.